Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following claimed subject matter must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Claim 4: a shank portion formed as a straight shank with a circular cross section is not shown in the drawings.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 10 each recite “the body”.  It is unclear if the recitation of “the body” refers to the “elongate body”.
Claims 2-9 and 11 are rejected as being dependent on a rejected base claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 5, 8, and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kleine (US 4,051,905).
Regarding claim 1, Kleine discloses an adapter (See Figure 9) configured to couple a driver with a threaded bit 1’ (See Figure 5), the adapter comprising: an elongate body 10 having a threaded adapter portion (See Figure 9) (Col.5, Lines 12-17) and a shank portion 12 formed in the body (See Figure 10), wherein the threaded adapter portion includes an annular shroud (See Figure 9) (Note: the diameter of the body increases at the internally threaded portion which is being considered a shroud) with a plurality of threads formed on an inward-facing surface of a wall thereof (See Figure 9) (Col. 5, Lines 12-17).  
Regarding claim 2, Kleine discloses wherein at least part of the shank portion 12 is formed as a hexagonal shank (See Figure 9).  
Regarding claim 4, Kleine discloses wherein at least part of the shank portion 12 is formed as a straight shank with a circular cross section (See Figure 9) (Note: the distal most end of the shank 12 has a circular cross-section).  
Regarding claim 5, Kleine discloses wherein the threaded adapter portion includes a conical or chamfered seat formed at a bit end thereof (Note: a chamfer is formed at the distal end of the threaded recess of the body 10) (See Figure 9).  
Regarding claim 8, Kleine discloses a kit comprising the adapter of Claim 1 and the threaded bit 1d (See Figures 5 and 9) (Note: the bit 1d has a threaded end 4d as well as a threaded receiving part 2).  
Regarding claim 9, Kleine discloses the kit of claim 8, further comprising a driver (Col. 5, Lines 12-17) (Note: the shank 12 of the adapter 10 is received in a drilling machine).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kleine (US 4,051,905) in view of Vasudeva (US 2002/0009342).
Regarding claim 3, Kleine discloses the adapter of claim 2 as set forth above.  Kleine does not disclose wherein the shank portion includes a ball groove formed around the body.  Vasudeva discloses an adapter (See Figure 2b) including a shank 20 with a ball groove 24 formed around the shank (See Figure 2b).  It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify Kleine, in view of Vasudeva, such that the shank portion includes a ball groove formed around the body in order to allow the shank to be gripped by a chuck having a ball locking mechanism.

Claim(s) 6, 7, 10, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kleine (US 4,051,905).
Regarding claim 6, Kleine discloses the adapter of claim 1 as set forth above.  Kleine does not specifically disclose the size of the threads.  It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the threads of Kleine to be ¼-28 threads since such a modification would have involved a mere change in the proportions of components.  A change in proportion is generally recognized as being within the level of ordinary skill in the art.  In re Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
Regarding claim 7, Kleine discloses the adapter of claim 1 as set forth above.  Kleine does not specifically disclose the material of the body.  It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the body to be made of chrome vanadium steel since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  In this case, one of ordinary skill in the art would modify the material of the body to be chrome vanadium steel in order to provide the body with appropriate wear resistance.

Regarding claim 10, Kleine  discloses a product line, comprising: a first product comprising a plurality of threaded drill bits (See Figures 5 and 6) (Note: Kleine discloses a plurality of threaded bits 1d,1e having a threaded adapter 2 mounted thereon) and a first bit adapter 10 configured to couple a driver with a threaded bit (See Figure 9) (Col. 5, Lines 12-17), the first bit adapter 10 comprising an elongate body (See Figure 9) having a threaded adapter portion (Note: the distal end of the body has a threaded recess) and a shank portion 12 formed in the body, wherein the threaded adapter portion includes an annular shroud (Note: the diameter of the body increases at the internally threaded portion which is being considered a shroud) with a plurality of threads formed on an inward-facing surface of a wall thereof (See Figure 9); and a second product comprising a plurality of non-threaded bits (See Figures 7 and 8) (Note: the ends of bits 1f and 1g are non-threaded).  Kleine does not disclose a second threaded bit adapter, wherein the second bit adapter is the same as the first bit adapter.  It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify Kleine to include a second threaded bit adapter, wherein the second bit adapter is the same as the first bit adapter since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Regarding claim 11, Kleine, as modified, discloses the product of claim 10 as set forth above.  Kleine does not disclose a third product comprising the driver and a third bit adapter, wherein the third bit adapter is the same as the first bit adapter.  It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify Kleine to include a third threaded bit adapter, wherein the third bit adapter is the same as the first bit adapter since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL MARTENS JANESKI whose telephone number is (571)270-1681. The examiner can normally be reached Mon - Fri, 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL M JANESKI/Examiner, Art Unit 3722                                                                                                                                                                                                        
/ERIC A. GATES/Primary Examiner, Art Unit 3722